 Case 2:20-cv-00859-TS-DAO Document 4 Filed 12/08/20 PageID.43 Page 1 of 2




Douglas C. Smith, #10805
LEWIS BRISBOIS BISGAARD & SMITH LLP
6550 South Millrock Drive, Suite 200
Salt Lake City, Utah 84121
Telephone: 801.562.5555
Facsimile: 801.562.5510
Douglas.Smith@lewisbrisbois.com

Attorneys for Plaintiff
Cure Medical LLC


                 IN THE UNITED STATES DISTRICT COURT IN AND FOR

                         THE DISTRICT OF UTAH, CENTRAL DIVISION


CURE MEDICAL LLC, a California limited
liability company,                                  MOTION FOR PRO HAC VICE
                                                          ADMISSION
               Plaintiff,
                                                      Case No. 2:20-cv-00859-TS
v.
                                                          Judge Ted Stewart
LIGER MEDICAL LLC, a Utah limited liability
company,
          Defendants.


       I move for the pro hac vice admission of Steven C. Sereboff as counsel for

Plaintiff Cure Medical LLC and I consent to serve as local counsel. The application and

proposed order are attached as exhibits, and the admission fee will be paid to the Court

at the time of filing.



///
Case 2:20-cv-00859-TS-DAO Document 4 Filed 12/08/20 PageID.44 Page 2 of 2




DATED: December 8, 2020       LEWIS BRISBOIS BISGAARD & SMITH      LLP



                              By: /s/ Douglas C. Smith
                                  Douglas C. Smith
                                  Attorneys for Cure Medical LLC




                                   2
